Citation Nr: 1136670	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  09-26 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a compensable rating for residuals of infectious hepatitis.

2.  Entitlement to service connection for a gastrointestinal disability to include as secondary to infectious hepatitis.

3.  Entitlement to service connection for a cardiac disability to include as secondary to infectious hepatitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1943 to February 1946.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts which denied the Veteran's claim for an increased rating for infectious hepatitis.

In addition, the Veteran also appeals from a March 2009 rating decision which denied his claims for service connection for stomach problems and a heart condition.

The Veteran testified before the undersigned at a March 2011 RO (Travel Board) hearing.  A hearing transcript has been associated with the claims file.

Although the claim for entitlement to service connection for a gastrointestinal disability was developed as a claim to reopen a previously denied claim, the Board finds that it is an original claim for service connection.  The RO denied entitlement to service connection for a stomach disability (i.e. indigestion) in a February 1996 decision.  The instant claim for service connection for a gastrointestinal disability is a claim based on a new diagnosis (i.e. gastroesophageal reflux disease) and is to be adjudicated without regard to prior denial that did not consider that diagnosis.   Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Hence the claim for service connection for a gastrointestinal disability must be decided without regard to the prior denial of service connection for indigestion.

The issue of entitlement service connection for an acquired psychiatric disorder appears to have been raised by the Veteran during the August 2011 hearing but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Additional evidence pertinent to the claim on appeal was submitted in August 2011 and subsequent to the issuance of the January 2010 statement of the case (SOC).  This evidence was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (2010).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2010); see 38 C.F.R. § 19.9 (2010).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

The Veteran alleges that his current cardiac and gastrointestinal disabilities were the result of his service-connected hepatitis.  An August 2009 VA examiner opined that he could not determine whether there was a relationship between these claimed disabilities and service without resorting to mere speculation as the claims file did not contain "sufficient documentation" or identification of these problems.  

In a January 2009 private opinion, Dr. D. O. opined that it was "entirely possible" that the Veteran's abdominal pains stem from his exposure to infectious hepatitis.

The United States Court of Appeals for Veterans Claims (Court) has held that where an examiner reports that opinions cannot be provided without resorting to speculation, it is necessary to determine whether there is additional information that could enable the examiner to provide the necessary opinion or whether the inability to provide the opinion was based on the limits of medical knowledge.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  

The August 2009 examiner seems to suggest an opinion regarding the etiology of the claimed conditions could be provided should additional clinical evidence be obtained.  The January 2009 private opinion was not stated to the degree of certainty required to support a grant of service connection. See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Warren v. Brown, 6 Vet. App. 4, 6 (1993).  These opinions are therefore inadequate.

During the August 2011 hearing, the Veteran testified he has received treatment for his various disabilities at Springfield Medical Associates and Bay State Medical Center.  He also testified that he had received treatment at the Leeds VA Medical Center (VAMC) in Northampton, Massachusetts.  

In addition, the Veteran submitted a completed authorization form in approximately October 2007 to allow VA to obtain treatment records from Dr. D. O'Neill; and in August 2011 to obtain records of treatment at Bay State Medical Center and Springfield Medical Associates; these records have not yet been requested.

Dr. O'Neill wrote in a January 2009 letter that he had been treating the Veteran for the past five years.  VA has an obligation to seek records of treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).

VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the claimant of the records and provide a release to obtain the records.  If the claimant does not provide the release, VA has undertaken to request that the claimant obtain the records.  38 C.F.R. § 3.159(e)(2).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC should take the necessary steps to obtain records of the Veteran's treatment from Springfield Medical Associates and Bay State Medical Center and by Dr. O'Neill.  

If the Veteran fails to provide any necessary releases, he should be advised that he can obtain and submit the records himself.

Notify the Veteran of any records that cannot be obtained, and of the efforts to obtain them.

2.  The RO/AMC should obtain records of the Veteran's treatment at Leeds VAMC for gastrointestinal, cardiac or hepatitis disabilities.  Notify the Veteran of any records that could not be obtained, and of the efforts to obtain them.

3.  Following completion of the above-listed development, the RO/AMC should afford the Veteran a VA examination to determine whether he has a current cardiac disability that is related to service.  The examiner should review the claims folder and note such review in the examination report. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) a current cardiac disability had its onset in service or is otherwise related to a disease or injury in active duty, including whether it is proximately due to his service-connected hepatitis.

The examiner should provide reasons for these opinions. 

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide reasons why this is so, and must indicate what if any additional evidence would permit an opinion to be made.

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  

If the Veteran's reports are discounted, the examiner should provide reasons for doing so.

4.  Following completion of the development listed in items number one and two, the RO/AMC should afford the Veteran a VA examination to determine whether his claimed gastrointestinal disability is related to service.  

The examiner should review the claims folder and note such review in the examination report. 

The examiner should provide an opinion as to whether the Veteran has a current gastrointestinal disability.  

The examiner should provide an opinion as to whether any current gastrointestinal disability, at least as likely as not (50 percent probability or more) the Veteran's gastrointestinal disability had its onset in service or is otherwise related to a disease or injury in active duty, including his service-connected hepatitis.  

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a rationale as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made.

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  

If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

5.  The RO/AMC should review the examination report(s) to insure that it (they) contain all findings and opinions requested in the remand.

6.  If any benefit sought on appeal remains denied, the RO/AMC should issue a supplemental statement of the case, before the claims file is returned to the Board, if otherwise in order

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


